*815— Judgment reversed upon the law and the facts and new trial granted, costs to appellant to abide the event. The court should have permitted plaintiff to offer testimony, independently of the power of attorney in question, to prove that defendant authorized her husband to execute the notes in suit; also to show that the parties interpreted the power of attorney as sufficient to authorize the execution of the notes by defendant’s husband; and to prove that defendant had the benefit of the proceeds of the note. Lazansky, P. J., Rich, Kapper, Seeger and Cars-well, JJ., concur.